Concussing Opinion by
Montgomery, J.:
I concur in the result reached by the majority but for a different reason. In my opinion the appellant waived any objection he may have had to the appeal from the arbitrators’ award, by proceeding to trial on the merits before moving to quash the appeal. Wetter v. Kiley, 95 Pa. 461 (1880); Wilson v. Kelly, 81 Pa. 411 (1876); Mayes v. Jacoby, 8 Serg. & Rawle 526 (1822). For this reason I would overrule our per curiam order in Cellini v. Needleman, 207 Pa. Superior Ct. 762, 218 A. 2d 839 (1966), which I now think was in error.
Hoffman and Spaulding, JJ., join in this concurring opinion.